DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 12 and 23 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 3 recites “DC voltage”. The claim should recite -- direct current (DC) voltage --. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  line 2 recites “AC power supply”. The claim should recite -- alternate current (AC) power supply --. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  lines 5 – 6 recite “AC power supply”. The claim should recite -- alternate current (AC) power supply --. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  line 17 recites “AC voltage”. The claim should recite -- alternate current (AC) voltage --. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  line 3 recites “DC voltage”. The claim should recite -- direct current (DC) voltage --. The step in the claim should be presented as an acting step. For example, --performing, by the at least one power conversion device, direct current (DC) voltage conversion between… --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 12, the claim recites the limitation “the power conversion device” in line 3. The claim requires “at least one power conversion device” in lines 1 – 2. It is unclear the limitation in line 3 because excludes the possibility of more than one power conversion device. Clarification and amendment are kindly requested.
Allowable Subject Matter
Claims 1 – 11 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “each power conversion device to perform DC voltage conversion between a primary side DC terminal and a secondary side DC terminal for inputting and outputting DC voltage; a testing power supply for the test target; a first connection member to electrically connect the testing power supply and an input side of the test target; and a second connection member to electrically connect an output side of the test target
and the testing power supply for transmitting active power output from the output side of the test target to the input side of the test target” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 11 and 23, the claims are allowed as they further limit allowed claim 1.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kajiyama et al. (US 2022/0029524 A1) teaches a power conversion device comprising: a power converter including an arm in which a plurality of converter cells are connected in series, each of the plurality of converter cells including at least two switching elements (see claim 1).
Ishibashi et al. (US 2022/0021311 A1) discloses a power conversion device comprising: a multiwinding transformer including a primary-side winding and a plurality of secondary-side windings; a primary-side DC terminal supplied with DC power from a DC power supply (see claim 1).
Higaki et al. (US 2022/0014018 A1) suggests DC power supply and distribution system comprising: a plurality of distribution lines provided respectively corresponding to a plurality of loads; a first converter to convert a voltage supplied from a first power source into a plurality of DC voltages respectively corresponding to the loads and supply the DC voltages respectively to the distribution lines (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/26/2022